Per Applicant’s request, Examiner's more completely developed written rational for combining the Koren reference with the Biro and Chen references herein follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0036890 to Biró et al., and further in view of CN 106407795 to Chen et al. and US PG Pub 20150235235 to Koren.

Regarding claim 1. Biró discloses a method for checking the authenticity of products (Abstract), 
by checking an image (A) of a product, wherein the proof of authenticity is not visible to the human eye and cannot be copied (“secondary information protecting against copying non-visible to the naked eye”, “said secondary information is non-reconstructable from the print of the security element”, Abstract), 
characterized in that a code stored in a halftone image by manipulation of dots and/or a manipulated field bounded in the halftone image (“In the present example, classification is performed in terms of the number of pixels forming the left-out area within each cell. Here, the number inscribed into a given cell corresponds to the size of the left-out area within the cell, expressed in pixels”, paragraph 34)
can be read by means of an optical device (“a check of the secondary information introduced into the code carrying primary information at the time of generating the security element applied to the printed matter is carried out (step 180). To this end, the classification of dots based on the code carrying primary information is performed again. After completion of the classification, a statistical analysis of the grayscale values of the obtained classes is carried out. For the image taken of a genuine print”, paragraph 43) and 
compared with a retrievable value in at least one database (“For a skilled person in the art it is, however, apparent that the previously selected coding concept for the secondary information (or its generating key) can be stored in a remote database. In such a case, within the framework of the method for authenticity inspection, the inspection device establishes a connection with the database through an appropriate data communication channel, interrogates the generating key needed, and then performs the authenticity check of the printed matter challenged”, paragraph 50), 
wherein in at least one field (F1 to F5) a part of a serial number is determined which describes the structure of the serial number (“A general method to generate a security element according to the invention formed by a combined code is shown in FIG. 1A. According to this, a code that carries information is chosen (step 100) which is formed by a well-known code sign (e.g. a bar code, a QR code, a Data Matrix code, a mobile code) or a uniquely coded line or point code. According to a yet further possibility, the code carrying primary information can also be formed by a line or point code hidden within an ornamental graphical illustration of the print. Moreover, the code carrying primary information can be the primary information itself, printed simply onto the printing substrate in an uncoded manner”, paragraph 28) and 
a function used for transmitting the serial number to the database, and in that the serial number is subsequently assembled and encrypted with the corresponding function (“For a skilled person in the art it is, however, apparent that the previously selected coding concept for the secondary information (or its generating key) can be stored in a remote database. In such a case, within the framework of the method for authenticity inspection, the inspection device establishes a connection with the database through an appropriate data communication channel, interrogates the generating key needed, and then performs the authenticity check of the printed matter challenged”, paragraph 50).
While Biró discloses a function used for transmitting the serial number to the database, Biró does not disclose where that function is a hash function wherein the encrypted serial number is sent to the database and a Merkle path stored for this hash value is determined, wherein an associated container hash is determined via the Merkle tree method.
However Chen, in the same area of using digital methods for authenticating hardcopy documents, discloses where that function is a hash function wherein the encrypted serial number is sent to the database and a Merkle path stored for this hash value is determined, wherein an associated container hash is determined via the Merkle tree method (“obtaining the Hash value of each target data, and storing each hash value, each hash value to generate at least one Merkels tree, the root of each Merkels tree through a transaction stored in the block chain of a block chain network, generating target data corresponding to each recipient. wherein the receipt comprises the corresponding target hash, path, and a transaction data storage path of the corresponding Merkels tree, the path comprises carrying out the pairing with the target hash to generate each hash value. The invention uses the characteristics and block chain in the Merkels tree data cannot be rewritten, realizes no need to rely on the transaction to exist in transaction time authentication of the target data to the certification authority, the transaction only needs storage roots on the block chain, a transaction can complete the authentication of batch data”, Abstract).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Biró’s security elements applied onto printing substrates to include: where that function is a hash function wherein the encrypted serial number is sent to the database and a Merkle path stored for this hash value is determined, wherein an associated container hash is determined via the Merkle tree method.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Biró’s security elements applied onto printing substrates by the teaching of Chen because of the following reasons: (a) greatly reduces the authentication cost (Abstract, Chen); and (b) to provide a security element applied to a printing substrate by printing which, on the one hand, contains identification data associated with the printed matter itself as primary information and, on the other hand, also provides a reliable copy protection for the printed matter via latent secondary information as taught by Biró at paragraph 13.

Biró and Chen do not disclose wherein a forgery of first to third order is recognizable by reference to geodata and time.
However, Koren in the same area of authenticating items and remotely detecting counterfeit items (Abstract), discloses wherein a forgery of first to third order is recognizable by reference to geodata and time (“A cross examination of the UID, location, and time data sent by the user is used to identify whether items with identical UID have been sold simultaneously in two or more locations. The method compares the probability of a simultaneous sale, based on the time and distance between multiple reports of the same UID sent to the system. [0020] Stage 5--If an irregularity is detected in the cross-examination (said irregularity detected based on UID, time and location data) the system stores the UID of the item as counterfeit, and sends a message to the potential buyer that the item is a suspected counterfeit. If the system does not detect any irregularity in the cross-examination process, and the UID of the item has not previously been indicated as a counterfeit, the system returns a message to the user that the item is authentic, including the item's data”, paragraph 15.  
While in Koren forgery prevention by reference to geodata and time may be first order, in a system aggregating multiple forgery techniques as Applicant is claiming here, it would be obvious for one of ordinary skill in the art, that the order as being first, second or third etc. may be made in any order depending upon the method sequence desired as but a matter of design choice)
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Biró’s security elements applied onto printing substrates to include: wherein a forgery of first to third order is recognizable by reference to geodata and time.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Biró’s security elements applied onto printing substrates by the teaching of Koren because of the following reasons: (a) the potential to seriously minimize, if not eliminate, forgeries and forgers (paragraph 25, Koren); and (b) to provide a security element applied to a printing substrate by printing which, on the one hand, contains identification data associated with the printed matter itself as primary information and, on the other hand, also provides a reliable copy protection for the printed matter via latent secondary information as taught by Biró at paragraph 13.  These citations above clearly delineate the motivations for one of ordinary skill in the art to combine the references.  For a person of ordinary skill in the art, it is in the nature of security that multiple approaches may be made to forge or breach any security measure, thus it is well known and understood that multiple deterrents and checks are well and necessarily employed to foil those attempts.  Therefore one of ordinary skill in the art would be motivated to employ multiple security approaches. 
/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672